 


110 HCON 168 IH: Urging the President to authorize the return to the people of the Philippines of two church bells that were taken by the United States Army in 1901 from the town of Balangiga on the island of Samar, Philippines, and are currently displayed at F.E. Warren Air Force Base, Wyoming.
U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 168 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2007 
Mr. Filner submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs 
 
CONCURRENT RESOLUTION 
Urging the President to authorize the return to the people of the Philippines of two church bells that were taken by the United States Army in 1901 from the town of Balangiga on the island of Samar, Philippines, and are currently displayed at F.E. Warren Air Force Base, Wyoming. 
 
 
Whereas the United States and the Philippines have shared historic and political ties for over 100 years;  
Whereas the acquisition of the Philippines by the United States in 1898 ushered in unprecedented American influence in the affairs of the Asia-Pacific region;  
Whereas, at the onset of the acquisition of the Philippines, armed conflict occurred between the United States Army and the Filipinos;  
Whereas, during the course of that conflict, a particularly noteworthy incident occurred in the town of Balangiga on the island of Samar on September 28, 1901;  
Whereas a church bell in Balangiga was reportedly rung, without permission from the parish priest, to signal an attack on the American garrison in the town;  
Whereas, as a consequence, the 11th United States Infantry Regiment, known as the Wyoming Volunteers, confiscated the bells of Balangiga and brought the bells to the United States as war trophies;  
Whereas the regiment was stationed at Fort D.A. Russell in Cheyenne, Wyoming, which subsequently became F.E. Warren Air Force Base, and two of the bells of Balangiga remain on display at this installation;  
Whereas the town of Balangiga built a memorial monument that includes the names of Filipinos and Americans who lost their lives in the September 28, 1901, incident, and the town honors these war dead on September 28th of each year;  
Whereas the acts of conflict that surrounded the bells of Balangiga are not consistent with the friendship and cooperation that have been an integral part of the relationship between the Republic of the Philippines and the United States;  
Whereas Filipino soldiers fought shoulder to shoulder with American troops on the battlefields of World War II, Korea, and Vietnam;  
Whereas the bells of Balangiga should more properly serve as a symbol of friendship and cooperation and not of unfortunate misunderstanding and conflict;  
Whereas the bells of Balangiga are valued not only for their place in history, but also for the opportunity they present in enhancing lasting goodwill between the Philippines and the United States;  
Whereas the Filipino people have repeatedly requested the return of the bells;  
Whereas the Wyoming Veterans Commission recently voted in support of returning the Balangiga church bells to the Philippines;  
Whereas the bells of Balangiga, when restored to their original setting in the Balangiga Parish, could again ring, after 105 years of muteness, as a symbol of the bond that exists between the Philippines and the United States; and  
Whereas the United States holds supportable legal title to the bells recognizable under international law, and the United States Government has final disposition over the bells of Balangiga: Now, therefore, be it  
 
That Congress urges the President to authorize the return of two church bells that were taken by the United States Army in 1901 from the town of Balangiga on the island of Samar, Philippines, and are currently displayed at F.E. Warren Air Force Base, Wyoming, to the people of the Philippines as a visible symbol of the friendship, good will, and cooperation that exists between the Philippines and the United States. 
 
